Exhibit 10.47 AMENDMENT TO SERIES C WARRANT TO PURCHASE SHARES OF COMMON STOCK OF BPO MANAGEMENT SERVICES, INC. This Amendment to Series C Warrant to Purchase Shares of Common Stock of BPO Management Services, Inc. (this “Amendment”) is effective as of September , 2007, by BPO Management Services, Inc., a Delaware corporation (“Issuer”), in favor of (“Holder”).Issuer and Holder are, together, the “Parties.” RECITALS WHEREAS, Issuer previously granted to Holder that certain Series J Warrant to Purchase Shares of Preferred Stock of Issuer, which was numbered W-J-07-, was dated and issued June13, 2007 (the “Series J Warrant”), and entitled Holder to exercise the Series J Warrant in accordance with the terms contained therein for the purchase of up to shares of Issuer’s Series D-2 Convertible Preferred Stock (the “Series J Covered Shares”) at an initial per-share Warrant Price (as defined in Section 9 of the Series J Warrant) of $14.40 (the “Series J Original Warrant Price”); WHEREAS, Issuer also previously granted to Holder (a) that certain Series A Warrant to Purchase Shares of Common Stock of Issuer, which was numbered W-A-07-, was dated and issued June13, 2007 (the “Series A Warrant”), and entitled Holder to exercise the Series A Warrant in accordance with the terms contained therein for the purchase of up to shares of Issuer’s Common Stock at an initial per-share Warrant Price (as defined in Section 9 of the Series A Warrant) of $0.90; (b) that certain Series B Warrant to Purchase Shares of Common Stock of Issuer, which was numbered W-B-07-, was dated and issued June13, 2007 (the “Series B Warrant”), and entitled Holder to exercise the Series B Warrant in accordance with the terms contained therein for the purchase of up to shares of Issuer’s Common Stock at an initial per-share Warrant Price (as defined in Section 9 of the Series B Warrant) of $1.25; (c) that certain Series C Warrant to Purchase Shares of Common Stock of Issuer, which was numbered W-C-07-, was dated and issued June13, 2007 (the “Series C Warrant”), and entitled Holder to exercise the Series C Warrant in accordance with the terms contained therein for the purchase of up to shares of Issuer’s Common Stock (the “Series C Covered Shares”) at an initial per-share Warrant Price (as defined in Section 9 of the Series C Warrant) of $1.35 (the “Series C Original Warrant Price”); and (d) that certain Series D Warrant to Purchase Shares of Common Stock of Issuer, which was numbered W-D-07-, was dated and issued June13, 2007 (the “Series D Warrant” and together with the Series J Warrant, the Series A Warrant, the Series B Warrant, and the Series C Warrant, the “Warrants”), and entitled Holder to exercise the Series D Warrant in accordance with the terms contained therein for the purchase of up to shares of Issuer’s Common Stock (the “Series D Covered Shares”) at an initial per-share Warrant Price (as defined in Section 9 of the Series D Warrant) of $1.87 (the “Series D Original Warrant Price”); WHEREAS, Issuer has determined that, in lieu of procuring mezzanine level financing from otherwise unaffiliated third parties (as originally contemplated by such parties) in order to finance the potential acquisition by Issuer of a private entity providing data center outsourcing services to clients located throughout the United States for more than 10 years, it will provide an enhanced opportunity to obtain such financing from Holder and certain other parties who received warrants at the same time and on the same terms as the Warrants (the “Other Warrant Holders”), by offering a reduction to the Series J Original Warrant Price for up to 75% of the Series J Covered Shares, which reduction shall be available until October 10, 2007, pursuant to an Amendment to Series J Warrant to Purchase Shares of Preferred Stock of BPO Management Services, Inc. (the “Series J Warrant Amendment”); WHEREAS, in furtherance of the foregoing, Issuer has also determined that, in the event that Holder exercises any portion of the Series J Covered Shares affected by such reduction to the Series J Original Warrant Price, the Series C Original Warrant Price and Series D Original Warrant Price shall be reduced by amendments to the Series C Warrant and the Series D Warrant effective for the remainder of the term of the Series C Warrant and the Series D Warrant, respectively, to $0.01 per share and $1.10 per share, respectively, for the same percentage of the Series C Covered Shares and Series D Covered Shares as the percentage of such Series J Covered Shares exercised between the date hereof and October 10, 2007 (i.e., if Holder exercises one-quarter (1/4) of the Series J Covered Shares during said period, the Series C Original Warrant Price and the Series D Original Warrant Price shall be reduced as described herein for one-quarter (1/4) of the Series C Covered Shares and Series D Covered Shares); WHEREAS, Section 11 of the Series C Warrant requires that the Series C Warrant may only be amended by written instrument(s) executed by Issuer and the holders of warrants exercisable for a majority of the shares of Common Stock of Issuer issuable upon exercise of the then-outstanding Series C Warrants issued to Holder and the Other Warrant Holders (the “Majority Holders”); WHEREAS, Issuer shall be deemed to have obtained the signature of the Majority Holders upon its receipt of signed acknowledgements to this Amendment and/or the amendments provided to the Other Warrant Holders representing the requisite number of covered shares and, if Holder has not provided its signed acknowledgement to this Amendment by the time Issuer has obtained the written consent of the Majority Holders, Holder’s signature shall only be required to evidence its agreement that this Amendment and the other amendments referenced herein do not trigger the anti-dilution protection set forth in the Warrants; and WHEREAS, the Parties desire to amend the Series C Warrant to memorialize this understanding and to execute amendments to the Series J Warrant and the Series D Warrant (in form and substance which is substantially similar to this Amendment). NOW, THEREFORE, in consideration of the promises and covenants made herein, and for such other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: ARTICLE 1 AMENDMENT 1.Amendment to Series C Warrant.For purposes of this Amendment, “Amendment Eligible Shares” shall mean that number of shares calculated pursuant to the product of (a) the percentage of the Series J Covered Shares actually exercised by Holder during the period commencing on the date hereof and ending on October 10, 2007 multiplied by (b) the number of Series C Covered Shares.Effective solely for any exercise by Holder of up to one hundred percent (100%) of the Amendment Eligible Shares (collectively, the “Amended Warrant Price Shares”) occurring during the remainder of the term of the Series C Warrant, the “Warrant Price” specified in Section 9 of the Series C Warrant shall be $0.01 per share of such Covered Shares. 2 ARTICLE 2 MISCELLANEOUS PROVISIONS 2.Miscellaneous Provisions. 2.1No Further Amendments.Except as amended by this Amendment, the Series C Warrant remains unmodified and in full force and effect.In the event of any inconsistency between the provisions of the Series C Warrant and the provisions of this Amendment, the provisions of this Amendment shall prevail.This Amendment may only be modified or amended by a written agreement executed by Issuer, and consented to by Holder, with the same formalities and in the same manner as this Amendment. 2.2Counterparts.This Amendment may be executed in one or more counterparts, each of which shall be deemed an original but all of which when taken together shall constitute one and the same instrument.Facsimiles or portable document files transmitted by e-mail containing original signatures shall be deemed for all purposes to be originally signed copies of the documents which are the subject of such facsimiles or files. 2.3Binding on Successors.This Amendment shall be binding upon and shall inure to the benefit of the successors and permitted assigns of the Parties. 2.4Entire Agreement. The Series C Warrant as amended by this Amendment contains the entire understanding between the Parties and supersedes any prior written or oral agreements between them respecting the subject matter contained herein.There are no representations, agreements, arrangements or understandings, oral or written, between the Parties relating to the subject matter hereof that are not fully expressed herein. [SIGNATURE PAGE TO FOLLOW] 3 IN WITNESS WHEREOF, the Parties hereto have executed or have caused a duly authorized officer to execute this Amendment all effective as of the day and year first above written. ISSUER: BPO MANAGEMENT SERVICES, INC., a Delaware corporation By: Name: Patrick A. Dolan Its:Chief Executive Officer Amendment is acknowledged and consented to: HOLDER: By: Name: Its: 4
